TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





ON MOTION FOR REHEARING







NO. 03-02-00580-CV



In re Jude Leitsch Vernor





ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



S U P P L E M E N T A L   O P I N I O N


	The Honorable Suzanne Brooks, the respondent in this cause, filed her own motion
for rehearing and has submitted the full evidentiary record that was before the trial court when it
entered its temporary order.  The motion for rehearing suggests that if we review the entire record,
we will conclude that the relator, who had previously presented only an incomplete record, failed to
demonstrate her entitlement to mandamus relief.  We have carefully reviewed the full record and find
that the additional evidence submitted by the trial court pertains more to the permanent custody
decision to be reached in this cause than to the appropriateness of the temporary order issued
September 16, 2002.  The full record does not remove the concerns about the temporary order that
we expressed in our opinion.  However, our opinion should not be read as favoring any particular
outcome in the ultimate custody decision or in the redetermination of appropriate temporary orders
in this matter, so long as the concerns that we have addressed are considered.  Therefore, we overrule
the motion for rehearing and decline to assess additional costs in this cause. 


  
					Bea Ann Smith, Justice
Before Justices Kidd, B.A. Smith and Yeakel
Filed:   January 13, 2003